DETAILED ACTION
This is the Office action based on the 17194840 application filed March 8, 2021, and in response to applicant’s argument/remark filed on June 22, 2022.  Claims 1-18 are currently pending and have been considered below.  
	
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
Applicant’s election, without traverse, of the invention of Group I, claims 1-17, in the reply filed on June 22, 2022 is acknowledged.  Claim 18 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 16 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claim 16 recites“The substrate processing method according to claim 10, wherein data of the active species and the bias potential when a condition of the process gas is fixed, and the first RF power and the second RF power having the first frequency are individually supplied at a plurality of output values into the processing container is acquired, and the first plasma generation condition is specified on a basis of output values of the first RF power and the second RF power corresponding to data in which a numerical value for CF active species is higher than other data, and the bias potential is zero among the data of the active species and the bias potential, and    the second plasma generation condition is specified on a basis of output values of the first RF power and the second RF power corresponding to data in which the numerical value for the CF active species is lower than other data, and the bias potential is higher than a predetermined value among the data of the active species and the bias potential.” (emphasis added).        However, claim 16 fail to recite a step of supplying the first RF power and the second RF power having the first frequency to the process container at a plurality of output values while a condition of the process gas is fixed so that the data in which a numerical value for CF active species is higher than other data, and the bias potential is zero, and the data in which the numerical value for the CF active species is lower than other data, and the bias potential is higher than a predetermined value among the data of the active species and the bias potential are obtained.  One of skill in the art would not be clear how to acquire the data of the active species and the bias potential without performing this step.  Therefore, it appears that the claim omits these critical steps.  For the purpose of examining it will be assumed that the claim includes this critical step.

 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention..



The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C.102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Claims 1-5, 9-10, 14-15 and 17 rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as anticipated by Basavalingappa et al. (U.S. PGPub. No. 20180102253), hereinafter “Basavalingappa”:--Claim 1, 14, 15: Basavalingappa teaches a method of selectively etching a SiO2 layer with respect to a silicon nitride layer (Fig. 2), comprisinga) providing a substrate comprising a silicon oxide layer 308 and a silicon nitride layer 316 (Fig. 3A, [0014]);b) exposing the substrate to a first plasma comprising a first fluorocarbon to deposit a layer on the silicon oxide layer 308 ([0020]), the first plasma may comprise 2 sccm C4F6  and 323 sccm Ar at 15 mTorr, and is generated by a 60 MHz RF signal providing 100 Watts of power and is pulsed with a 10% duty cycle, and a 2 MHz RF signal provides 50-100 Watts and is pulsed with a frequency of 100 Hz and a 10% duty cycle ([0031]);c) exposing the substrate to a second plasma comprising a fluorocarbon that has higher F:C ratio than the first fluorocarbon to etch the silicon oxide layer 308, wherein a bias is provided to the substrate to increase ion bombardment ([0021]), wherein second plasma may comprise 4 sccm C4F6  and 323 sccm Ar at 15 mTorr, and is generated by a 60 MHz RF signal provides 100 Watts of power and is pulsed with a 10% duty cycle, and a 2 MHz RF signal provides 50-100 Watts and is pulsed with a frequency of 100 Hz and a 10% duty cycle ([0031]);d) repeating step ii) and iii) a plurality of times until a desired amount of silicon oxide layer 704 is removed ([0021], Fig. 2).--Claim 2: It is noted that both the process gas in step b) and c) are at the same pressure.--Claims 3, 4, 5: Since the ratio of C4F6 :Ar in step c) is higher than in step b), the amount of active species of C4F6 with respect to Ar in step c) would be higher than in step b).--Claims 9, 10: It is noted that 60 MHz is greater than 40 MHz, and 2 MHz is less than 13.56 MHz.--Claim 17: Basavalingappa further teaches that the first and second RF power source may be separate ([0016])

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 
 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

 Claims 6-7, 11, 13 and 16 rejected under U.S.C. 103 as being obvious over Basavalingappa:--Claims 6, 7: Basavalingappa teaches the invention as above, wherein the RF power is pulsed with 10% duty cycle during step b) and c).  Basavalingappa fails to teach the method further comprises a step of not generating plasma between step b) and step c).However, since there is no RF power during the OFF period of the pulse, it is obvious that there is no plasma during this period.  Thus each of step b) and c) may be considered to comprise a plurality of substeps b’ and c’ that are separated by period of no plasma, i.e. b’) – no plasma – b’ – no plasma – c’ – no plasma – c’, etc.  It is noted that there is a sequence “b’ – no plasma – c’”, wherein the pressure of the gas is maintained at 15 mTorr throughout the process.--Claim 11: Basavalingappa further teaches that the RF power applied to the substrate may have 2 MHz frequency ([0016]).--Claim 13: It is noted that 2 sccm of C4F6 is 0.6% of 323 sccm of Ar.  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to flow C4F6 at 0.5% or less compared to Ar--Claim 16:  Since Hudson does not specify the process condition for the second plasma in step iv), it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to use a plurality of process conditions for the second plasma, such as a process condition where a second plasma that has a higher numerical value for CF active species or a process condition at which a bias potential is zero, during the repeating steps iv) and v) a plurality of times.  It would have also been obvious that data would be acquired for a process condition where a second plasma that has a lower numerical value for CF active species or a process condition at which a bias potential is higher than a predetermined value.
Claim Rejections - 35 USC § 102/35 USC § 103
The following is a quotation of 35 U.S.C. 102: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention..
The following is a quotation of 35 U.S.C. 103:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claim 17 rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hudson et al. (U.S. PGPub. No. 20180286707), hereinafter “Hudson”:--Claim 17: Hudson teaches a semiconductor processing method, comprisingi) loading a substrate onto an electrostatic chuck ([0034]) in a process chamber, wherein the electrostatic chuck comprises a lower electrode 406 that is powered by a first RF power supply ([0059-0062], Fig. 4A), wherein an upper electrode facing the lower electrode may be powered or grounded ([0059]), wherein the substrate comprises a silicon oxide layer ([0008]);ii) flowing a first gas mixture comprising CF4 ([0009, 0045]) into the chamber (Fig. 2A, step 205), the first gas mixture may include a rare gas ([0046]), then generating a first plasma (Fig. 2A, step 207) by using a first power source at a first frequency and a second power source at a second frequency to deliver the power to the substrate, wherein the power may be pulsed between two non-zero  values or between zero and a non-zero value ([0048]);iii) exposing the substrate to the first plasma (Fig. 2A, step 209);iv) transitioning the first plasma to a second plasma by changing a gas flow, power, pressure, etc. (Fig. 2A, step 211); v) exposing the substrate to the second plasma (Fig. 2A, step 213);vi) repeating steps iv) and v) a plurality of times (Fig. 2A, step 215).      Hudson further teaches that the process chamber may be one that is described in U.S. Pat. No. 7732728 ([0059]).  U.S. Pat. No. 7732728 discloses that the upper electrode may be powered by using a second RF power supply separate from the first RF power supply (Col. 2, Lines 8-19).     Alternately, although Hudson does not disclose the exact combination of gases recited in claim 1, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to use gas mixture including a fluorocarbon gas and a rare gas from the list of possible components taught by Hudson in the absence of an unexpected result.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 
 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 
Claims 1-12 and 15-16 rejected under U.S.C. 103 as being unpatentable over Hudson in view of Sunmiya et al. (U.S. PGPub. No. 20080068774), hereinafter “Sunmiya”.--Claim 1: Hudson teaches a method of etching a high aspect ratio feature in a substrate ([0001-0003]), wherein the substrate may comprise layers of silicon oxide and silicon nitride ([0008]), comprisingi) loading a substrate onto an electrostatic chuck ([0034]) in a process chamber, wherein the electrostatic chuck comprises a lower electrode 406 that is powered by a first RF power supply ([0059-0062], Fig. 4A), wherein an upper electrode facing the lower electrode may be powered or grounded ([0059]), wherein the substrate comprises a silicon oxide layer ([0008]);ii) flowing a first gas mixture comprising a fluorocarbon, such as CF4 ([0009, 0045, 0047]) into the chamber (Fig. 2A, step 205), the first gas mixture may include a rare gas  as diluent ([0046]), then generating a first plasma (Fig. 2A, step 207) by using a first power source at a first frequency and a second power source at a second frequency to deliver the power to the substrate, wherein the power may be pulsed between two non-zero  values or between zero and a non-zero value ([0048]);iii) exposing the substrate to the first plasma (Fig. 2A, step 209);iv) transitioning the first plasma to a second plasma by changing a gas flow, power, pressure, etc. (Fig. 2A, step 211); v) exposing the substrate to the second plasma (Fig. 2A, step 213);vi) repeating steps iv) and v) a plurality of times (Fig. 2A, step 215).      Hudson further teaches that the process chamber may be one that is described in U.S. Pat. No. 7732728 ([0059]).  U.S. Pat. No. 7732728 discloses that the upper electrode may be powered by using a second RF power supply separate from the first RF power supply (Col. 2, Lines 8-19).      Hudson fails to teach a bias potential generated on the substrate by the second plasma.      Sunmiya, also directed to plasma processing a substrate on an electrostatic chuck by using RF power, teaches that  it is advantageous to control a self-bias potential that is generated at the substrate by the RF power supplied to the substrate to control the plasma in a stable fashion and improve the reliability of an etching process ([0003, 0015-0028]).      Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to control the self-bias potential in the invention of Hudson because Sunmiya teaches that this would stabilize the plasma and improve the reliability of an etching process.--Claims 2, 3, 4, 12: It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to transition a power and leave the other parameters, such as the gas flow, unchanged in step iv).  This would increase the ions of the gas in the plasma while keeping the total gas flow constant.--Claim 5: Since changing the RF power would affect the CF4 gas and the rare gas differently, the amount of ions of the CF4 ions versus the amount of the rare gas ion may increase as the RF power changes.--Claims 6, 7: It is noted that the RF power may be pulsed between zero and a non-zero value.  Thus there may be a period of non-plasma between steps iii) and v) while the gas flow is constant..--Claim 8: Hudson further teaches that the RF may be pulsed at 1-50,000 Hz ([0048]).  This overlaps the claimed range.--Claims 9, 10, 16: Hudson further teaches that the two RF power sources may have frequency of 60 MHz and 400 KHz.  This reads on the claimed ranges in claims 9 and 10.  It is noted that the bias potential would be zero during the period of non-plasma during the pulse of the RF power.--Claim 11: Hudson further teaches that the RF power is applied to the electrostatic chuck (Fig. 4A).
--Claim 15: Hudson further teaches that the etching forms a deposited layer on a sidewall of the substrate (Fig. 3).   Since this deposited layer is exposed to the plasma in step iv), it  would be obvious that the plasma in step iv) interacts with the deposit layer. --Claim 16:  Since Hudson does not specify the process condition for the second plasma in step iv), it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to use a plurality of process conditions for the second plasma, such as a process condition where a second plasma that has a higher numerical value for CF active species or a process condition at which a bias potential is zero, during the repeating steps iv) and v) a plurality of times.  It would have also been obvious that data would be acquired for a process condition where a second plasma that has a lower numerical value for CF active species or a process condition at which a bias potential is higher than a predetermined value.
Claim 13 rejected under U.S.C. 103 as being unpatentable over Hudson in view of  Sunmiya as applied to claim 1 above, and further in view of Raley et al. (U.S. PGPub. No. 20150249017), hereinafter “Raley”:
--Claim 13: Hudson modified by Sunmiya teaches the invention as above, wherein Hudson teaches the first gas mixture may include a fluorocarbon, such as CF4, diluted by a rare gas, such as Ar.  Hudson further teaches that the fluorocarbon may have a flow rate of 0-500 sccm ([0047]), but is silent about a flow rate of the diluent gas.        Raley, also directed to an etching process using a plasma comprising a fluorocarbon gas diluted with argon gas ([0060]), teaches that the fluorocarbon gas, e.g. CF4, may flow at up to 400 sccm and the argon may flow at up to 400 sccm ([0061]).             Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to use a flow rate of up to 500 sccm of argon dilution gas in the invention of Hudson because Hudson teaches the first gas mixture may include a fluorocarbon, such as CF4 at a flow rate of 0-500 sccm, diluted by a rare gas, such as Ar, but is silent about a flow rate of the diluent gas and Raley teaches that the same flow range of argon dilution gas would be effective for the etching.  It is noted that the range 0-500 sccm CF4  and 0-500 sccm argon dilution gas overlaps the claimed range of 0.5% or less recited in claim 13.
 
Claim 14 rejected under U.S.C. 103 as being unpatentable over Hudson in view of  Sunmiya as applied to claim 1 above, and further in view of Basavalingappa:--Claim 14: Hudson modified by Sunmiya teaches the invention as above, wherein Hudson teaches that the substrate may comprise layers of silicon oxide and silicon nitride ([0008]).  Hudson fails to teach selectively etch silicon oxide with respect to silicon nitride.Basavalingappa teaches a method of selectively etching a SiO2 layer with respect to a silicon nitride layer (Fig. 2).  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to selectively etch silicon oxide with respect to silicon nitride in the invention of Hudson modified by Sunmiya because Hudson teaches that the substrate may comprise layers of silicon oxide and silicon nitride, but fails to teach selectively etch silicon oxide with respect to silicon nitride, and Basavalingappa teaches that such process may be effectively used to selectively etch silicon oxide with respect to silicon nitride.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS PHAM whose telephone number is (571) 270-7670 and fax number is (571) 270-8670.  The examiner can normally be reached on MTWThF9to6 PST.
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
         Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS T PHAM/Primary Examiner, Art Unit 1713